Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 6, 2019

                                      No. 04-19-00525-CV

                       Joe GREINER and Greiner and Associates, PLLC,
                                       Appellants

                                                 v.

                                       Calvin WOMACK,
                                            Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-07288
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Luz Elena D. Chapa, Justice
               Beth Watkins, Justice

        Appellants have filed a “Motion to Extend Time to Request Rehearing and Request for
Clarification.” We construe the motion as a motion for an extension of time to file a motion for
clarification, as well as the motion for clarification itself. We grant the motion for an extension.
Because this court has issued a new judgment in this case on its own motion, appellants motion
for clarification is DENIED AS MOOT.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2019.


                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court